Citation Nr: 1044972	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-26 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 40 percent for a low back 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1965 to November 1969 and from November 1974 to May 
1979.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Waco, Texas Department of Veterans Affairs (VA) Regional Office 
(RO) that continued a 40 percent rating for the Veteran's low 
back disability.  In October 2006 a hearing was held before a 
decision review officer (DRO); a transcript of the hearing is 
associated with the claims file.  The Veteran was also afforded 
an informal DRO conference; the conference report is associated 
with the claims file.      

The January 2006 rating decision also denied the Veteran's claim 
seeking a total rating based on individual unemployability 
(TDIU).  He did not file a notice of disagreement (NOD) with that 
denial of TDIU and it became final.  See 38 U.S.C.A. § 7105.  He 
has again raised such claim and submitted supporting evidence.  
The new claim for TDIU has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action. 

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to 
the instant claim.  While the notice provisions of the VCAA 
appear to be satisfied the Board finds that further development 
of the record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claim.  See 
38 C.F.R. § 3.159.   
Although the record does not suggest, and the Veteran does not 
allege, that his spine is ankylosed in an unfavorable position or 
that he has had incapacitating episodes of intervertebral disc 
syndrome, his October 2006 DRO hearing testimony reasonably 
raises a question of whether there may now be associated 
neurological manifestations (which would be separately ratable, 
thus warranting an increased rating).  Inasmuch as his last VA 
examination is quite dated (more than 5 years), a contemporaneous 
examination is necessary.  

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for an orthopedic 
examination of the Veteran to determine the 
current severity of his low back disability.  
The Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Any indicated tests or studies 
should be completed.  The examiner should be 
provided with a copy of the General Rating 
Formula for Diseases and Injuries of the 
Spine (General Formula).    

a.	The findings reported should 
specifically include whether the 
Veteran's thoracolumbar spine is now 
ankylosed (and if so whether in a 
favorable or unfavorable position), and 
whether or not he has had 
incapacitating episodes of 
intervertebral disc syndrome (periods 
of bedrest prescribed by a 
physician)(and if so, their duration 
and frequency)..  
  
b.	The examiner should determine whether 
the Veteran's low back disability has 
any neurological manifestations (and if 
so their nature and severity). 

c.	Finally, the examiner should indicate 
whether or not there are any 
manifestations of the Veteran's low 
back disability that are not reflected 
by schedular criteria, either in the 
General Formula or for any neurological 
impairment (and if so note their nature 
and severity). 

2.	The RO should then re-adjudicate the claim.  
If it remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

